  Case: 2:18-cr-00060-EAS Doc #: 34-3 Filed: 10/09/18 Page: 1 of 1 PAGEID #: 309




Dear Judge Sargus,


My name is Linda Morelli and I’m the wife of Oﬃcer Anthony P Morelli of the Westerville Police
Department. We were happily married over 28years and have 2 children.


I was told that my children and I may not be considered victims in the case against Gerald
Lawson. I’d like to explain why we are. 


Gerald Lawson knew that his friend Quintin Smith couldn’t legally buy a gun, so he bought it for
him. Gerald Lawson knowingly gave a gun to Quintin Smith, who had served time & been
convicted of domestic abuse. This is against the law. Gerald Lawson needs to serve the
highest sentence possible, as his actions promoted the death of two men.


Because of Gerald Lawson’s actions, my husband was murdered.


Because of his actions, I will not get to tell my husband I love him again or kiss him goodbye
again.


Because of his actions, I will never get to spend another day with him. I am alone


Because of his actions, my husband, who worked over 30 yrs as an oﬃcer, will not get to enjoy
the retirement he worked so hard for.


Because of his actions, he deprived us of growing old together.


Because of his actions, he deprived him of walking his daughter down the aisle at her wedding.


Because of his actions, Tony will never see his son get married or any grandchildren.


If Gerald Lawson had not bought the gun, then my husband & Oﬃcer Eric Joering would still
be alive. His actions have made us victims.


Thank you for taking the time to read my letter.


Sincerely,



Linda R. Morelli
